DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-9, 11-21 are currently pending and examined on the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Honmo et al (JP2012100662, cited on IDS dated 10/26/18, hereinafter Honmo).
Honmo discloses methods of collecting and culturing cells for promoting repair and regeneration of tissues (Abstract). Honmo discloses collecting bone marrow fluid from a patient suffering from a brain disease (para 51, 139). The fluid is collected into a tube containing 0.1U heparin/mL of bone marrow fluid, combined with culture media containing peripheral blood-derived serum, and cultured (para 97, 139-140). Honmo explains that addition of heparin in the culture media exerts and inhibitory effect on proliferation, and should therefore be limited (para 52-54, 144). The serum may be either allogeneic or autologous serum (para 58). The cells to be cultured may be any adherent cell type prepared from a sample containing blood components, preferably MSCs (para 59-61, 80). The resultant MSCs demonstrate positive expression of CD73, CD105, and CD200, and negative expression of CD19, CD34, CD45, CD74, and CD79 (para 73, 143, Table 1). The MSCs also do not demonstrate expression of CD24 (para 29, 73, 172, Table 1). 
The MSCs may be used to treat a variety of neurological conditions, including dementia, spinal cord injury, mental illness, and cerebral infarction (para 39, 85, 91, 124). The cells may be administered via intravenous administration, lumber puncture, intracerebral administration, intraventricular administration, local administration, or intraarterial administration (para 33, 44, 98, 174). Subjects receiving the MSCs demonstrate improved motor function, decreased cerebral infarctions, improved cerebral blood flow, improved muscular strength, improvement in spinal cord injury recovery, etc. (para 
Honmo does not disclose that the MSCs may be used to promote synapse formation, nor does Honmo disclose that the MSCs may be used to promote brain plasticity. However, Honmo discloses that the MSCs promote nerve regeneration and neurotrophic action, among other regenerative actions (para 34, 85, 126). As new neurons may be formed, there is a suggestion present in Honmo that synaptogenesis is likewise occurring, and concomitant improvements in brain plasticity. This conclusion is supported by data indicating that subjects undergoing treatment demonstrated significant improvements following cerebral infarctions (para 175-191, Fig. 10-23). Therefore, there is a suggestion present in Honmo that the disclosed MSCs could be utilized to promote synapse formation and/or brain plasticity. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632